Citation Nr: 0514289	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 6, 2000, 
for the grant of a total rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION


The veteran served on active duty from April 1976 to November 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that awarded a total 
rating due to individual unemployability resulting from 
service-connected disabilities (TDIU).  The veteran appealed 
the effective date assigned for this total rating.


REMAND

VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 
57 Fed. Reg. 2317 (1992).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  The record shows that the veteran initially met 
the schedular requirements set forth in § 4.16(a) on 
September 6, 2000.

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director of the VA Compensation and Pension Service, for 
consideration of a TDIU on an extra-schedular basis. 38 
C.F.R. § 4.16(b).   

The veteran has not been employed since 1996.  Since that 
time, he has complained of pain throughout his body including 
his neck and back and he has been in receipt of Social 
Security disability benefits since June 1998 due to cervical 
degenerative disc disease, osteoarthritis, and chronic pain 
syndrome.  Following its review of the medical evidence, the 
Board is of the opinion that the veteran's claim for an 
earlier effective date should be referred to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should submit the veteran's 
claim to the Director of the VA 
Compensation and Pension Service for 
consideration of whether an effective 
date prior to September 6, 2000, on an 
extra-schedular basis is warranted for 
the grant of a TDIU.   

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

